 


110 HRES 855 EH: Amend the title so as to read: 
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 855 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Providing for the concurrence by the House in the Senate amendment to H.R. 797, with amendments. 
 
 
That upon the adoption of this resolution the bill (H.R. 797) entitled An Act to amend title 38, United States Code, to improve compensation benefits for veterans in certain cases of impairment of vision involving both eyes, to provide for the use of the National Directory of New Hires for income verification purposes, to extend the authority of the Secretary of Veterans Affairs to provide an educational assistance allowance for qualifying work study activities, and to authorize the provision of bronze representations of the letter V for the graves of eligible individuals buried in private cemeteries in lieu of Government-provided headstones or markers., with the Senate amendment thereto, shall be considered to have been taken from the Speaker’s table to the end that the Senate amendment thereto be, and the same is hereby, agreed to with the following amendments: 
Strike all after the enacting clause and insert the following: 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Dr. James Allen Veteran Vision Equity Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Low-Vision Benefits Matters 
Sec. 101. Modification of rate of visual impairment for payment of disability compensation. 
Sec. 102. Improvement in compensation for veterans in certain cases of impairment of vision involving both eyes. 
Title II—Matters relating to Burial and Memorial Affairs 
Sec. 201. Provision of medallion or other device for privately-purchased grave markers. 
Sec. 202. Improvement in provision of assistance to States relating to the interment of veterans in cemeteries other than national cemeteries. 
Sec. 203. Modification of authorities on provision of Government headstones and markers for burials of veterans at private cemeteries. 
Title III—Other Matters 
Sec. 301. Use of national directory of new hires for income verification purposes for certain veterans benefits. 
Sec. 302. Extension of authority of Secretary of Veterans Affairs to provide an educational assistance allowance to persons performing qualifying work-study activities. 
ILow-Vision Benefits Matters 
101.Modification of rate of visual impairment for payment of disability compensationSection 1114(o) of title 38, United States Code, is amended by striking 5/200 and inserting 20/200 . 
102.Improvement in compensation for veterans in certain cases of impairment of vision involving both eyesSection 1160(a)(1) of title 38, United States Code, is amended— 
(1)by striking blindness both places it appears and inserting impairment of vision; 
(2)by striking misconduct; and inserting misconduct and—; and 
(3)by adding at the end the following new subparagraphs: 
 
(A)the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or 
(B)the peripheral field of vision for each eye is 20 degrees or less;. 
IIMatters relating to Burial and Memorial Affairs 
201.Provision of medallion or other device for privately-purchased grave markersSection 2306(d) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)In lieu of furnishing a headstone or marker under this subsection, the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased’s status as a veteran, to be attached to a headstone or marker furnished at private expense.. 
202.Improvement in provision of assistance to States relating to the interment of veterans in cemeteries other than national cemeteries 
(a)Repeal of Time Limitation for State Filing for Reimbursement for Interment Costs 
(1)In generalThe second sentence of section 3.1604(d)(2) of title 38, Code of Federal Regulations, shall have no further force or effect as it pertains to unclaimed remains of a deceased veteran. 
(2)Retroactive applicationParagraph (1) shall take effect as of October 1, 2006 and apply with respect to interments and inurnments occurring on or after that date. 
(b)Grants for Operation and Maintenance of State Veterans’ Cemeteries 
(1)In generalSubsection (a) of section 2408 of title 38, United States Code, is amended to read as follows: 
 
(a) 
(1)Subject to subsection (b), the Secretary may make a grant to any State for the following purposes: 
(A)Establishing, expanding, or improving a veterans’ cemetery owned by the State. 
(B)Operating and maintaining such a cemetery. 
(2)A grant under paragraph (1) may be made only upon submission of an application to the Secretary in such form and manner, and containing such information, as the Secretary may require.. 
(2)Limitation on amounts awardedSubsection (e) of such section is amended— 
(A)by inserting (1) before Amounts; and 
(B)by adding at the end the following new paragraph: 
 
(2)In any fiscal year, the aggregate amount of grants awarded under this section for the purposes specified in subsection (a)(1)(B) may not exceed $5,000,000.. 
(3)Conforming amendmentsSuch section is further amended— 
(A)in subsection (b)— 
(i)by striking Grants under this section and inserting A grant under this section for a purpose described in subsection (a)(1)(A); and 
(ii)by striking a grant under this section each place it appears and inserting such a grant; 
(B)in subsection (d), by striking to assist such State in establishing, expanding, or improving a veterans’ cemetery; and  
(C)in subsection (f)(1), by inserting , or in operating and maintaining such cemeteries, after veterans’ cemeteries. 
(4)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out the amendments made by this subsection. 
203.Modification of authorities on provision of Government headstones and markers for burials of veterans at private cemeteries 
(a)Repeal of Expiration of AuthoritySubsection (d) of section 2306 of title 38, United States Code, as amended by section 201, is further amended— 
(1)by striking paragraph (3); and 
(2)by redesignating paragraphs (4) and (5), as added by that section, as paragraphs (3) and (4), respectively. 
(b)Retroactive Effective DateNotwithstanding subsection (d) of section 502 of the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103; 115 Stat. 995; 38 U.S.C. 2306 note) or any other provision of law, the amendments made by that section and by subsections (a), (b), (c), (d), and (f) of section 402 of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3429) shall take effect as of November 1, 1990, and shall apply with respect to headstones and markers for the graves of individuals dying on or after that date. 
IIIOther Matters 
301.Use of national directory of new hires for income verification purposes for certain veterans benefits 
(a)Authority for information comparisons and disclosures of information to assist in administration of certain veterans benefitsSection 453(j) of the Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the following new paragraph: 
 
(11)Information comparisons and disclosures to assist in administration of certain veterans benefits 
(A)Furnishing of information by Secretary of Veterans AffairsSubject to the provisions of this paragraph, the Secretary of Veterans Affairs shall furnish to the Secretary, on such periodic basis as determined by the Secretary of Veterans Affairs in consultation with the Secretary, information in the custody of the Secretary of Veterans Affairs for comparison with information in the National Directory of New Hires, in order to obtain information in such Directory with respect to individuals who are applying for or receiving— 
(i)needs-based pension benefits provided under chapter 15 of title 38, United States Code, or under any other law administered by the Secretary of Veterans Affairs; 
(ii)parents’ dependency and indemnity compensation provided under section 1315 of title 38, United States Code; 
(iii)health care services furnished under subsections (a)(2)(G), (a)(3), or (b) of section 1710 of title 38, United States Code; or 
(iv)compensation paid under chapter 11 of title 38, United States Code, at the 100 percent rate based solely on unemployability and without regard to the fact that the disability or disabilities are not rated as 100 percent disabling under the rating schedule. 
(B)Requirement to seek minimum informationThe Secretary of Veterans Affairs shall seek information pursuant to this paragraph only to the extent necessary to verify the employment and income of individuals described in subparagraph (A). 
(C)Duties of the Secretary 
(i)Information disclosureThe Secretary, in cooperation with the Secretary of Veterans Affairs, shall compare information in the National Directory of New Hires with information provided by the Secretary of Veterans Affairs with respect to individuals described in subparagraph (A), and shall disclose information in such Directory regarding such individuals to the Secretary of Veterans Affairs, in accordance with this paragraph, for the purposes specified in this paragraph. 
(ii)Condition on disclosureThe Secretary shall make disclosures in accordance with clause (i) only to the extent that the Secretary determines that such disclosures do not interfere with the effective operation of the program under this part. 
(D)Use of information by secretary of veterans affairsThe Secretary of Veterans Affairs may use information resulting from a data match pursuant to this paragraph only— 
(i)for the purposes specified in subparagraph (B); and 
(ii)after removal of personal identifiers, to conduct analyses of the employment and income reporting of individuals described in subparagraph (A). 
(E)Reimbursement of HHS costsThe Secretary of Veterans Affairs shall reimburse the Secretary, in accordance with subsection (k)(3), for the costs incurred by the Secretary in furnishing the information requested under this paragraph. 
(F)ConsentThe Secretary of Veterans Affairs shall not seek, use, or disclose information under this paragraph relating to an individual without the prior written consent of such individual (or of a person legally authorized to consent on behalf of such individual). 
(G)Expiration of authorityThe authority under this paragraph shall expire on September 30, 2011.. 
(b)Amendments to veterans affairs authority 
(1)In generalChapter 53 of title 38, United States Code, is amended by inserting after section 5317 the following new section: 
 
5317A.Use of income information from other agencies: independent verification required before termination or reduction of certain benefits and services 
(a)Independent verification requiredThe Secretary may terminate, deny, suspend, or reduce any benefit or service specified in section 5317(c), with respect to an individual under age 65 who is an applicant for or recipient of such a benefit or service, by reason of information obtained from the Secretary of Health and Human Services under section 453(j)(11) of the Social Security Act, only if the Secretary takes appropriate steps to verify independently information relating to the individual’s employment and income from employment. 
(b)Opportunity to contest findingsThe Secretary shall inform each individual for whom the Secretary terminates, denies, suspends, or reduces any benefit or service under subsection (a) of the findings made by the Secretary under such subsection on the basis of verified information and shall provide to the individual an opportunity to contest such findings in the same manner as applies to other information and findings relating to eligibility for the benefit or service involved. 
(c)Source of funds for reimbursement to Secretary of Health and Human ServicesThe Secretary shall pay the expense of reimbursing the Secretary of Health and Human Services in accordance with section 453(j)(11)(E) of the Social Security Act, for the cost incurred by the Secretary of Health and Human Services in furnishing information requested by the Secretary under section 453(j)(11) of such Act, from amounts available to the Department for the payment of compensation and pensions. 
(d)Expiration of authorityThe authority under this section shall expire on September 30, 2011.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5317 the following new item: 
 
 
5317A. Use of income information from other agencies: independent verification required before termination or reduction of certain benefits and services.. 
302.Extension of authority of Secretary of Veterans Affairs to provide an educational assistance allowance to persons performing qualifying work-study activitiesSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2007 each place it appears and inserting June 30, 2010. 
Amend the title so as to read: An Act to amend title 38, United States Code, to improve low-vision benefits matters, matters relating to burial and memorial affairs, and other matters under the laws administered by the Secretary of Veterans Affairs, and for other purposes.. 
Lorraine C. Miller,Clerk.
